DETAILED ACTION
Response to Amendment
This action is in response to amendment filed June 06, 2022 for the application # 16/445,478 filed on June 19, 2019. Claims 1-18 are pending and are directed toward ATOMIC CAPTURE OF A SET OF RELATED FILES, USING A DISTRIBUTED LEDGER, FOR PROOF OF AUTHENTICITY.
Any claim objection/rejection not repeated below is withdrawn due to Applicant's amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with regards to claims 1-18 have been fully considered, but they are not persuasive.
“as a verb” argument – Applicant argues that this differs from Georgiadis at [0292/0294] which instead is merely describing that a "validating organization" can certify the accuracy of information by accessing the validating organization's public blockchain. The word "manifest" is being used by Georgiadis as a verb and is not a reference to a separate "manifest" data object structure as in the Applicant's claim 1 (REMARKS, page 7).
Response: It does not matter if the word “manifest” is used as a noun or a verb, or was it used at all. Important that Georgiadis teaches the same data structure, as “manifest object” claimed by Applicant and defined by Applicant in claim 1, Fig. 7, and that “a manifest object includes a timestamp 742, a distributed ledger ID 7 44 and then a list of filenames and fingerprints for objects on the manifest 746-1, 746-2.” (Specification, page 16, lines 1-3). For “generating a manifest object” limitation Examiner cited GEORGIADIS, [0292], which discloses certification  in the form of a blockchain transaction, well-known public blockchain address (Equation 22), and holds the validated properties of (Equation 9). Thus “the transaction object, the ledger address, and a list of the content object and its related edits” as required by claim 1 are all disclosed. If Applicant decides to amend the cited limitation, Examiner advices to consider Georgiadis disclosure at least in [0225], [0271], [0283], and [0290].
“such as scaled or cropped version” argument – Applicant argues that claim 7 adds the further notion including a transformed image object along with the transaction object -- such as scaled or cropped version - which is not taught in Crawforth. Crawforth is discussing the "size" of an object retrieved from a ledger and the notion that one might not want to process a "large" data file. Crawforth is not storing a cropped or scaled version along with an original image (REMARKS, page 7).
Response: for a cropped or scaled version of the image content object Examiner cited (Crawforth, Column 40, lines 38-51). Crawforth explicitly teaches cropped image: “a subset of media data 212 corresponding to a predefined position, such as a comer, in the case of image data”.
Conclusion: Examiner maintains rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over GEORGIADIS et al. (US 2018/0137512, Pub. Date: May 17, 2018 from IDS), in view of Crawforth et al . (US 10,560,261, Filed : Jun . 6 , 2018), hereinafter referred to as GEORGIADIS and Crawforth.
As per claim 1, GEORGIADIS teaches a method comprising, at an authentication server (The identity management methods and systems disclosed herein can use a public or private digital distributed secure ledger to provide a highly secure authentication system. GEORGIADIS, [0017]):
receiving, from a mobile device (A user device 102 can be any computer system or device used by a person or entity seeking to provide restricted information to the target processor 112. Thus, the user device may be represented by a laptop or desktop computer 102a, a user mobile device 102b, or one or more other types of user devices. GEORGIADIS, [0129]), a transaction object, the transaction object including at least a reference to a content object, a fingerprint for the content object, and other metadata (In step 504, the user device sends 404 the collected information, including one or more of the recipient identifier, information identifier, user credentials, and user answers and one or more of an electronic address or other identifier of the user device and an identifier of an application, to the verification system over a secure channel using a cryptographic system. GEORGIADIS, [0150]). GEORGIADIS teaches timestamp (The ALU in each of the information provider system and verification system records the transaction details (including the recipient and surrogate identifiers, restricted information type requested, transaction amount, items to be provided to the user, time stamp, and the like) and result, in response to a write command issued by the instruction decoder at a memory address provided by the ALU via the program counter and/or address latch and provided to local memory via the address bus. The transaction details and result are provided to local memory by the data bus. GEORGIADIS, [0156]). However it is unclear where and when it was created. Crawforth however teaches  indicating at least a timestamp related to the content object (Some examples of the method, apparatuses, and nontransitory computer-readable medium described herein may further include operations, features, means, or instructions for receiving, at the second computer system from the first computer system via the first communications link, a timestamp for a subset of the set of media data, Crawforth, Column 9, lines 26-31);
GEORGIADIS in view of Crawforth are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify GEORGIADIS in view of Crawforth. This would have been desirable because determining a latency between the timestamp and a time of receipt of the subset at the second computer system, where the metadata based on the clock for the second computer system includes an indication of the latency (Crawforth, Column 9, lines 32-35).
 
GEORGIADIS in view of Crawforth further teaches inserting the fingerprint for the transaction object into a distributed ledger (The attributes are generally not stored on the blockchain; instead, a one-way cryptographic hash of the data can be kept on the blockchain. A value of the attributes may be provided in a readable or in an obfuscated state. When obfuscated, the obfuscation process may be a hash. GEORGIADIS, [0053]);
receiving a ledger address from the distributed ledger (Next, in step 1026 the verifier 1020 (or information provider or target device) checks the ownership of the public address through the signature and sends a message to public blockchain 1006 to lookup the latest non-expired transactions between the organization's address 1 and the organization's address 2 (herein shortened to "addrl" and "addr2," respectively). Step 1028 returns the transactions from public blockchain 1006 to verifier 1020 (or information provider 636 or target device 102). GEORGIADIS, [0272]);
generating a manifest object containing the transaction object, the ledger address, and a list of the content object and its related edits (Validating organization 1004 (or verification system 108) checks the evidence received by principal 1002 (or one of user or user device 102) and certifies (i) the accuracy of the provided information and (ii) the fact that the provided information is linked with principal 1002 (or one of user or user device 102). The certification manifests in the form of a blockchain transaction that is initiated from validating organization 1004's (or verification system 108's) well-known public blockchain address (Equation 22) and holds the validated properties of (Equation 9). GEORGIADIS, [0292]); and
storing the manifest object (Public blockchain 1006 can hold a complete history of all committed transactions. In certain embodiments, the initial principal 1002's (or one of user or user device 102's) registration transaction and all subsequent modifications such as attribute updates, validity period extension (through refresh tokens) or registration revocation all become part of a single timeline. However due to the public nature of the data and confidentiality requirements, transaction data is not made readily available. Transaction data may be made available to only validating organization 1004 (or verification system 108) and made available to verifier(s) 1020 (or information provider 636) by principal 1002 (or one of user or user device 102) when she provides her public address (Equation 4). GEORGIADIS, [0296]).
As per claim 2, GEORGIADIS in view of Crawforth teaches the  method of claim 1 additionally comprising: storing the content object in an object repository (GEORGIADIS, [0223]) that is not part of the distributed ledger (The information provider system 120 may or may not be related to the verification system 106; that is, the information provider system 120 and verification system 108 may or may not be co-located or be part of a common enterprise network. They may be operated by a common entity or by unrelated entities. GEORGIADIS, [0131]. See also GEORGIADIS, [0201], [0214], [0290] for other embodiments.).
As per claim 3, GEORGIADIS in view of Crawforth teaches the  method of claim 1 wherein the object repository is one or more of storage local to the authentication server; private storage managed remotely from the authentication server; or cloud storage service (GEORGIADIS, [0366]).
As per claim 4, GEORGIADIS in view of Crawforth teaches the  method of claim 1 additionally comprising: applying a policy to the content object prior to generating the manifest object (GEORGIADIS, [0049]).
As per claim 5, GEORGIADIS in view of Crawforth teaches the  method of claim 1 additionally comprising: storing the fingerprint with the content object in the object repository; storing the ledger address in an index; and subsequently locating the content object by: sending the ledger address to the distributed ledger; receiving a fingerprint from the distributed ledger (GEORGIADIS, [0270]);
sending the fingerprint to the object repository; and receiving the content object from the object repository (GEORGIADIS, [0213], [0216]).
As per claim 6, GEORGIADIS in view of Crawforth teaches the  method of claim 1 wherein the transaction object further comprises edits to the content object (GEORGIADIS, [0167]).
As per claim 7, GEORGIADIS in view of Crawforth teaches the  method of claim 1 wherein the transaction object further comprises an image content object, and a transformed image object that is a cropped or scaled version of the image content object (Crawforth, Column 40, lines 38-51), and a fingerprint for the transformed object (Crawforth, Column 40, lines 52-54).
GEORGIADIS in view of Crawforth are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify GEORGIADIS in view of Crawforth. This would have been desirable because media data may include audio data (including, in some cases, telephonic conversation data), image data, video data, or any combination thereof. To support subsequently identifying whether a set of media data has been altered, the set of media data may be divided into one or more segments, or subsets of media data (Crawforth, Column 16, lines 60-65).

As per claim 8, GEORGIADIS in view of Crawforth teaches the  method of claim 1 wherein the content object is one or more sets of related videos or audio recordings; sets of related documents; sets of structured or unstructured user input data; or combinations thereof (GEORGIADIS, [0374], [0378]).
As per claim 9, GEORGIADIS in view of Crawforth teaches the  method of claim 1 wherein the other metadata further includes machine generated metadata for a content object related to a time, location, user identifier, contextual data such as environmental data, weather, or nearby events related to when the content object was captured (GEORGIADIS, [0167], [0383]).
As per claim 10, GEORGIADIS in view of Crawforth teaches the  method of claim 1 wherein the metadata further includes machine readable information generated from the content object (GEORGIADIS, [0371]).
As per claim 11, GEORGIADIS in view of Crawforth teaches the  method of claim 1 wherein the manifest object further arranges multiple content objects as structured storage of captured content files into referenceable records (GEORGIADIS, [0220]); and
the method further comprises: subsequent indexing or searching of content objects (GEORGIADIS, [0135]).
As per claim 14, GEORGIADIS in view of Crawforth teaches the  method of claim 1 additionally comprising: encrypting one or more parts of the transaction object (The information can be used alone, as a digital signature, to generate a unique digital key or certificate, and/or as an input to an encryption algorithm to encrypt selected sensitive information. GEORGIADIS, [0100], [0142]).
As per claim 15, GEORGIADIS in view of Crawforth teaches the  method of claim 1 additionally comprising: generating an additional content object by applying text detection, optical character recognition, object detection or other artificial intelligence/machine learning to the content object (GEORGIADIS, [0063]).
As per claim 16, GEORGIADIS in view of Crawforth teaches the  method of claim 1 wherein the content object is a digital image or video file captured with a mobile device from which the content object was received (GEORGIADIS, [0099], [0116]).
As per claim 17, GEORGIADIS in view of Crawforth teaches the  method of claim 1 additionally comprising: accessing the object repository via an abstraction layer that interfaces to two or more types of local storage, private storage, or cloud storage (The verification system is provided that, through authentication over a distributed processing network such as the Internet, can provide secure user access to licensed digital media, software, and other restricted information. The identity management methods and systems disclosed herein can use a public or private digital distributed secure ledger to provide a highly secure authentication system. GEORGIADIS, [0017]).
As per claim 18, GEORGIADIS in view of Crawforth teaches the  method of claim 1 additionally comprising: accessing the distributed ledger through an abstraction layer that interfaces to two or more types of distributed ledger services (GEORGIADIS, [0017]).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over GEORGIADIS et al. (US 2018/0137512, Pub. Date: May 17, 2018 from IDS), in view of Crawforth et al . (US 10,560,261, Filed : Jun . 6 , 2018), in view of Ma (Pub. No.: US 2018/0285996, Filed: Apr. 2, 2018), hereinafter referred to as GEORGIADIS, Crawforth and Ma.
As per claim 12, GEORGIADIS in view of Crawforth teaches the  method of claim 1 but does not explicitly teaches workflow, Ma however teaches wherein the content object is captured and/or edited via a structured workflow (Next, the inventor may create add the text files that describe the invention or other intellectual property work, such as image and video files that illustrate it, chat and messaging files that provide evidence of collaboration. Adding the files puts them under source control and revision tracking, with internal timestamps. The inventor may make changes or add content that is tracked by the system. The commit data sets 1302 may be added to the IP Ledger blockchain database 109. Ma, [0084]).
GEORGIADIS in view of Crawforth in view of Ma are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify GEORGIADIS in view of Crawforth in view of Ma. This would have been desirable because determining a latency between the timestamp and a time of receipt of the subset at the second computer system, where the metadata based on the clock for the second computer system includes an indication of the latency (Crawforth, Column 9, lines 32-35), and to provide an underlying intelligence system gathers metrics about these processes and provides both workflow support to improve the quality and speed of collaboration within and between groups or enterprises and analysis these metrics to provide data for system optimizations (Ma, [0070]).

As per claim 13, GEORGIADIS in view of Crawforth teaches the  method of claim 4 but does teach wherein the policy is a pre- or post-transaction policy, Ma however teaches wherein the policy is a pre- or post-transaction policy (As an example, without limitation, a digital policy server 3300 or other component of the system 100 may dynamically codify various levels of strength for confidentiality agreement, or make the mutual, or agree on jurisdiction, termination and other terms. Ma, [0110]).
GEORGIADIS in view of Crawforth in view of Ma are analogous art to the claimed invention, because they are from a similar field of endeavor of systems, components and methodologies for providing secure communication between computer systems. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify GEORGIADIS in view of Crawforth in view of Ma. This would have been desirable because determining a latency between the timestamp and a time of receipt of the subset at the second computer system, where the metadata based on the clock for the second computer system includes an indication of the latency (Crawforth, Column 9, lines 32-35), and because some specific functions provided by an intellectual property policy server 3300 may include: initiating, coordinating and tracking of non-disclosure, partnering and licensing agreements between parties within an innovation eco-system (Ma, [0112]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLEG KORSAK/Primary Examiner, Art Unit 2492